STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

CHRISTOPHER                 BITTOLA AND                                                                     NO.          2021         CW      1231
DANNA           BITTOLA,           INDIVIDUALLY
AND        ON    BEHALF OF              THEIR MINOR
CHILD,           ALEXANDER              BITTOLA


VERSUS


NEKITA           HARMON,           OLD        REPUBLIC                                                           JANUARY          21,         2022
INSURANCE              COMPANY,               GELCO
CORPORATION                 AND        3M     COMPANY




In        Re:          Danna           Bittola,             individually and on behalf of her minor
                       child,               Alexander               Bittola,                applying                  for        supervisory
                       writs,            22nd          Judicial                  District             Court,            Parish                of    St.
                       Tammany,              No.       2018- 10797.




BEFORE:                McCLENDON,                 WELCH,           AND       THERIOT,            JJ.


            WRIT       DENIED.                Plaintiff                failed          to       meet        her       burden          of       proof
on        the    motion            in    limine,              as       no    evidence                was    formally introduced
at        the     hearing.                   Evidence              not       properly                and                   offered
                                                                                                                officially
and         introduced                 cannot          be      considered,                  even           if    it  is  physically
placed            in       the      record.             Documents                  attached                to    memoranda                    do    not

constitute                 evidence            and       cannot             be     considered               as        such       on    appeal.
Denoux            v.        Vessel            Management                     Services,                Inc.,             2007- 2143 (                La.
5/ 21/ 08),            983       So. 2d       84,       88.


                                                                         JEW


            Theriot,             J.,        concurs and would deny the writ.

            McClendon,                 J.,        concurs              in    part          and        dissents              in       part.           An

expert witness may not give expert                                                 testimony beyond the scope of
the         field          of      expertise                in         which         he         is     qualified.                     State          v.

Williams,              615        So. 2d          1009,       1022 (         La.
                                                                           App.                      1st    Cir.),             writ        denied,
619        So. 2d          543 (       La.        1993).            Specifically,                     a     biomechanics                      expert
cannot           testify           as        to    whether             the        collision                caused          a     plaintiff' s
injuries               since           he     is       not         a        medical             expert.               See        Collins             v.

Benton,               18- 7465,              2020       WL         3605942,               at *        8(        E. D.       La.                      2,
                                                                                                                                       July
2020).            However,              he     can       opine          on       the   force           of       impact           experienced
by plaintiffs and how a hypothetical human body usually responds
to        such     force,           both          of                                                 the                   in
                                                        which           may        assist                       jury              evaluating
whether            the       collision                 caused            the       purported                injuries              and          if    so
the        extent           of     damages.                 Id.;         see       also         Jones           v.      Bravata,               2018-
0837 (          La.        App.         1st       Cir.        5/   9/ 19),          280         So. 3d          226,        writ          denied,
2019- 01850 (               La.         2/ 26/ 20),            294          So. 3d     477.                                               I
                                                                                                          Accordingly,                         would
reverse               in     part           the        district              court'         s        June        1,      2021         judgment
denying           the "         Motion            in   Limine            Regarding               the        Testimony                of       Wilson
C.        Hayes,       Ph. D."          filed by Plaintiff,                            Danna           Bittola,                individually
and        on    behalf            of       her     minor           child,          Alexander                   Bittola,             and       grant
the         motion            to        exclude               Dr.           Hayes'     s        opinion               as        to        medical

causation.                   I     would
                                                    deny           the       writ          application                   in       all          other
respects.




 OURT           OF APPEAL,              FIRST          CIRCUIT



9 0  1*
          DEPUT            4LEK         OF    COURT
                  FOR       THE     COURT